FOR PUBLICATION
                                                     Mar 27 2013, 9:02 am




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:
ANTHONY S. CHURCHWARD                         GREGORY F. ZOELLER
Leonard, Hammond, Thoma & Terrill             Attorney General of Indiana
Fort Wayne, Indiana
                                              JAMES B. MARTIN
                                              KYLE HUNTER
                                              Deputies Attorney General
                                              Indianapolis, Indiana



                            IN THE
                  COURT OF APPEALS OF INDIANA

TERRENCE J. FUQUA,                            )
                                              )
      Appellant-Defendant,                    )
                                              )
         vs.                                  )      No. 02A03-1207-CR-342
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )

                    APPEAL FROM THE ALLEN SUPERIOR COURT
                        The Honorable Wendy W. Davis, Judge
                            Cause No. 02D05-1112-FA-65


                                    March 27, 2013
                             OPINION – FOR PUBLICATION

MATHIAS, Judge
       Terrence Fuqua (“Fuqua”) was convicted in Allen Superior Court of Class A

felony dealing in cocaine, Class B felony unlawful possession of a firearm by a serious

violent felon, Class D felony possession of a controlled substance, Class D felony dealing

in marijuana, and Class A misdemeanor possession of paraphernalia. Fuqua challenges

his convictions and raises two issues on appeal:

       I. Whether law enforcement officers had reasonable suspicion to search Fuqua’s
       trash; and,

       II. Whether the warrant authorizing the search of Fuqua’s residence was supported
       by probable cause.

       We affirm.1

                                Facts and Procedural History

       In October 2011, Fort Wayne Detective Darrick Engelman (“Detective

Engelman”) interviewed Stephanie McCarter and Donald Stovall, both of whom had been

arrested in connection with a cocaine dealing investigation, first separately and then

together. McCarter identified Fuqua and James Holman (a.k.a. “Petey”) as her cocaine

dealers and told the detective where Fuqua lived. Stovall also stated that Fuqua was his

cocaine dealer. Shortly thereafter, McCarter executed a controlled buy with Holman,

who was arrested as a result of that transaction.

       On November 7, 2011, another Fort Wayne Detective, Darin Strayer (“Detective

Strayer”) received an anonymous phone tip, and the caller reported that she observed

Fuqua with a large amount of cash at his residence and a hidden compartment for the

1
 We held oral argument in this case at Hamilton Southeastern High School in Fishers, Indiana on March
13, 2013. We thank the administration, faculty, students, and staff for their hospitality.


                                                 2
money in the floor of the back bedroom. The anonymous tipster also stated that she

observed an individual named Petey arrive at Fuqua’s residence with a large amount of

cocaine.     Because Detective Engelman’s desk is near Detective Strayer’s, Detective

Engelman overheard Detective Strayer’s discussion concerning Fuqua, and the two

detectives shared their separately acquired knowledge of Fuqua’s activities.

        The next day, the detectives drove by Fuqua’s residence to perform surveillance.

Fuqua had placed his trash outside near his detached garage to be collected by a garbage

service, and other residents in the neighborhood had done the same. Detective Engelman

quickly collected two bags of Fuqua’s trash, which the detectives looked through after

they returned to their office. In Fuqua’s trash they found crack pipes, three empty boxes

of baking soda (which they knew to be useful in processing cocaine into crack cocaine),

and several plastic baggies containing a white powdery substance that tested positive for

cocaine.

        The detectives continued to perform surveillance of Fuqua’s residence and

observed activities consistent with narcotics trafficking, such as vehicles arriving at the

residence and leaving after just a few minutes and the possibility of pedestrian lookouts.

During one such surveillance, the anonymous informant who spoke to Detective Strayer

rode with the detectives 2 and identified Fuqua’s residence, Holman, and Holman’s

residence.




2
 There is no evidence in the record that the detectives obtained any identifying information regarding the
anonymous informant during the “ride along.”
                                                    3
       On November 22, 2011, Detective Strayer applied for and obtained a warrant to

search Fuqua’s residence. During execution of the warrant, law enforcement officers

discovered significant amounts of cocaine, marijuana, scales, plastic baggies, large

amounts of cash, paraphernalia and a firearm. Fuqua was charged with Class A felony

dealing in cocaine, Class B felony unlawful possession of a firearm by a serious violent

felon, Class D felony possession of a controlled substance, Class D felony dealing in

marijuana, and Class A misdemeanor possession of paraphernalia.

       Fuqua filed a motion to suppress all evidence seized during the execution of the

search warrant arguing that the affidavit accompanying the warrant failed to state

sufficient facts to establish probable cause and the trash search was not supported by

reasonable suspicion. Fuqua’s motion was denied, as was his request for certification of

an interlocutory order for the purposes of appeal.

       A bench trial was held on June 14, 2012, and the trial court found Fuqua guilty as

charged. Fuqua was ordered to serve an aggregate forty-year sentence in the Department

of Correction. Fuqua now appeals.

                                     Standard of Review

       Questions regarding the admission of evidence are left to the sound discretion of

the trial court, and on appeal, we review the court’s decision only for an abuse of that

discretion. Wells v. State, 904 N.E.2d 265, 269 (Ind. Ct. App. 2009), trans. denied. The

trial court abuses its discretion only if its decision is clearly against the logic and effect of

the facts and circumstances before it, or if the court has misinterpreted the law. Id. Our

review of rulings on the admissibility of evidence is essentially the same regardless of

                                               4
whether the challenge is made through a pretrial motion to suppress or by an objection at

trial. Jackson v. State, 890 N.E.2d 11, 15 (Ind. Ct. App. 2008). We will not reweigh the

evidence, and we consider conflicting evidence in a light most favorable to the trial

court’s ruling. Id. However, we also consider any undisputed evidence that is favorable

to the defendant. Id. Additionally, we may consider foundational evidence introduced at

trial in conjunction with any evidence from a suppression hearing that is not in direct

conflict with the trial evidence. Kelley v. State, 825 N.E.2d 420, 427 (Ind. Ct. App.

2005).

                                       I. Trash Search

         Although the search and seizure provision found in Article I, Section 11 of the

Indiana Constitution tracks the Fourth Amendment verbatim, our jurisprudence has

focused on whether the actions of the government were “reasonable” under the “totality

of the circumstances.” Litchfield v. State, 824 N.E.2d 356, 359 (Ind. 2005). In some

cases, Article I, Section 11 confers greater protections to individual rights than the Fourth

Amendment affords. Holder v. State, 847 N.E.2d 930, 940 (Ind. 2006); Litchfield, 824

N.E.2d at 358-59. For this reason, in Litchfield, our supreme court held:

         A search of trash recovered from the place where it is left for collection is
         permissible under the Indiana Constitution, but only if the investigating
         officials have an articulable basis justifying reasonable suspicion that the
         subjects of the search have engaged in violations of law that might
         reasonably lead to evidence in the trash.

824 N.E.2d at 357.

         The court set out a two-part test for determining whether a trash search is

reasonable. First, the “trash must be retrieved in substantially the same manner as the

                                              5
trash collector would take it.” Id. at 363. Second, the search must be based on an

“articulable individualized suspicion that illegal activity is or has been taking place,

essentially the same as is required for a ‘Terry stop’ of an automobile.” Id. at 364.

Fuqua does not contest the manner in which his trash was seized, but argues solely that

the detectives lacked reasonable suspicion to search his trash.

       The reasonable suspicion determination is reviewed de novo on appeal. Teague v.

State, 891 N.E.2d 1121, 1128 (Ind. Ct. App. 2008). Reasonable suspicion exists if the

facts known to the officer and the reasonable inferences therefrom would cause an

ordinarily prudent person to believe that criminal activity has or is about to occur. State v.

Lefevers, 844 N.E.2d 508, 515 (Ind. Ct. App. 2006), trans. denied. “Although reasonable

suspicion requires more than inchoate and unparticularized hunches, it is a less

demanding standard than probable cause and requires considerably less proof than that

required to establish wrongdoing by a preponderance of the evidence.” Id.; see also

Washburn v. State, 868 N.E.2d 594, 598 (Ind. Ct. App. 2007) (stating that reasonable

suspicion requires at least a minimal level of objective justification and must be based on

more than an inchoate and unparticularized suspicion or “hunch” of criminal activity),

trans. denied. A determination of reasonable suspicion is made on a case-by-case basis

by looking at the totality of the circumstances. Lefevers, 844 N.E.2d at 515.

       Detectives Engelman and Strayer suspected that Fuqua was dealing cocaine after

Detective Engelman interviewed McCarter and Stovall, who were arrested in connection

with a cocaine dealing investigation, and after Detective Strayer received the anonymous

tip about the drug activities of Holman and Fuqua. Fuqua argues that the informants’

                                              6
statements lacked credibility, and the informants’ and anonymous tipster’s statements

were uncorroborated on the date of the trash pull. Ultimately, Fuqua claims that “it

cannot be said that [the detectives] possessed any reasonable suspicion to justify” the

trash pull. Appellant’s Br. at 18.

       Fuqua correctly observes that “an anonymous tip is not enough to support the

reasonable suspicion necessary for a ‘Terry’ stop.” Wells v. State, 772 N.E.2d 487, 490

(Ind. Ct. App. 2002) (citation omitted). Instead, “[a]nonymous tips must be accompanied

by specific indicia of reliability or must be corroborated by a police officer’s own

observations to pass constitutional muster.” Id. Our courts have specifically concluded

that an anonymous tip, by itself, without further corroboration, will not support a finding

of reasonable suspicion to support a trash search. See, e.g., Sellmer v. State, 842 N.E.2d

358, 361 (Ind. 2006); Richardson v. State, 848 N.E.2d 1097, 1103 (Ind. Ct. App. 2008),

trans. denied.

       However, “a tip from an identified and known informant can provide reasonable

suspicion of criminal activity to justify a Terry stop when there are sufficient indicia of

reliability.” Membres v. State, 889 N.E.2d 265, 281 (Ind. 2008).

       The indicia of reliability for a tip can be established in a number of ways,
       including whether: (1) the informant has given correct information in the
       past, (2) independent police investigation corroborates the informant’s
       statements, (3) some basis for the informant’s knowledge is demonstrated,
       or (4) the informant predicts conduct or activity by the suspect that is not
       ordinarily easily predicted.

Id.




                                            7
      In this case, the anonymous informant told Detective Strayer that she was at

Fuqua’s residence on November 6, 2011. She referred to Fuqua by his first name and

gave his physical description. The informant stated that Fuqua retrieved approximately

$10,000 in cash from an area in the floor underneath a speaker. The informant also stated

that Fuqua kept money in a kitchen cabinet in a Walmart bag. She told the detective that

“Petey” also arrived at Fuqua’s home that day with a black garbage bag containing what

she believed to be large amounts of cocaine. Mot. to Suppress Hearing Tr. p. 42. The

informant tried to provide “Petey’s” address, but gave the incorrect house number. The

officers believed that “Petey” was actually James Holman. Id. at 43. A few weeks prior,

Detective Strayer had been involved in a controlled buy at Holman’s residence. Id. at 44.

      But the trash pull was not based solely on the anonymous tip. On October 13,

2011, a few weeks prior to the tip, Detective Engelman interviewed Stephanie McCarter

and Donald Stovall, who had been arrested in connection with a cocaine dealing

investigation. McCarter identified Fuqua and Holman as her cocaine dealers. She stated

that Fuqua and Holman worked together and that they were close friends. Id. 22.

McCarter and Stovall, who were romantically involved, were initially interviewed

separately. McCarter was cooperative with the detective and agreed to assist in the

dealing investigation.   McCarter gave Detective Engelman information that was

consistent with information known to the detective prior to McCarter’s arrest. Id. at 16.

McCarter admitted to dealing cocaine and told the detective that her suppliers were

Fuqua and Holman. McCarter was not jailed on October 13 because she agreed to



                                            8
become a confidential informant. A few days later, McCarter successfully set up and

executed a controlled buy with Holman, who was arrested as a result of that transaction.3

       Separately, Stovall also told Detective Engelman that he “could purchase cocaine

from Terrence Fuqua.” Id. at 17. Like McCarter, Stovall was cooperative and provided

information to the detective that was consistent with information obtained during the

detective’s cocaine dealing investigation. Detective Engelman testified that Stovall was

likely cooperating in exchange for leniency on his case. Id. at 18. The detective had

previously interviewed Stovall on several occasions concerning other investigations and

had promised him leniency in the past. Detective Engelman stated that he made no

“suggestion[] about how lenient [the detective] might be with reference to his case” and

that Stovall knew he would be going to jail that day. Id. at 19.

       After Detective Engelman overheard portions of Detective Strayer’s November 7,

2011 phone call with the anonymous informant, the detective shared the information he

received from McCarter and Stovall. The next day, the detectives performed the trash

search at issue in this appeal.

       McCarter and Stovall told the detective that Fuqua was their cocaine dealer,

demonstrating a basis for their knowledge of Fuqua’s illegal activities. McCarter also

successfully completed a controlled buy from Holman, who was alleged to be Fuqua’s

partner; therefore, the detectives were able to corroborate important information supplied

by McCarter.


3
 However, Detective Engelman also testified that there is now a warrant for McCarter’s arrest because
“she didn’t follow through on evidencing that she agreed to do as a confidential informant.” Tr. p. 30.
                                                  9
       The detectives shared and compiled the information received from the anonymous

informant, McCarter, and Stovall prior to searching Fuqua’s trash. The anonymous

tipster’s statements were consistent with those provided by Stovall and McCarter.

Detective Engelman’s dealing investigation revealed information leading to McCarter’s

and Stovall’s arrest. The information relayed to the detectives by all three informants

was enough for the detectives to reasonably suspect that Fuqua was engaged in criminal

activity. Given the totality of these circumstances, the trash search in this case was

constitutionally permissible.

                                     II. Probable Cause

       Fuqua also argues that there was “no probable cause to serve [as] a basis for the

search warrant as the informants relied upon were not credible.” Appellant’s Br. at 20.

A warrant and its underlying affidavit must comply with the Fourth Amendment

prohibition on unreasonable searches and seizures, as well as Indiana constitutional and

statutory law. Gray v. State, 758 N.E.2d 519, 521 (Ind. 2001). The constitutional

principles of Article I, Section 11 and the Fourth Amendment are codified in Indiana

Code section 35-33-5-2, which details the information to be contained in an affidavit for

a search warrant.

       The issuance of a search warrant must be supported by probable cause. Mehring v.

State, 884 N.E.2d 371, 376 (Ind. Ct. App. 2008), trans. denied. “Probable cause is a

‘fluid concept incapable of precise definition . . . [and] is to be decided based on the facts

of each case.’”     Id.   “In deciding whether to issue a search warrant, the issuing

magistrate’s task is simply to make a practical, common-sense decision whether, given all

                                             10
the circumstances set forth in the affidavit, there is a fair probability that evidence of a

crime will be found in a particular place.” Casady v. State, 934 N.E.2d 1181, 1188-89

(Ind. Ct. App. 2010), trans. denied.

       The duty of a reviewing court is to determine whether the issuing magistrate had a

substantial basis for concluding that probable cause existed. Id. at 1189. We review the

question de novo, but give significant deference to the issuing magistrate’s determination

and focus on whether reasonable inferences drawn from the totality of the evidence

support the finding of probable cause. Id. “In determining whether an affidavit provided

probable cause for the issuance of a search warrant, doubtful cases are to be resolved in

favor of upholding the warrant.” Id. “Probable cause to search a premises ‘is established

when a sufficient basis of fact exists to permit a reasonably prudent person to believe that

a search of those premises will uncover evidence of a crime.’” Helsley v. State, 809

N.E.2d 292, 295 (Ind. 2004) (citations omitted).

       Fuqua challenges the probable cause finding by reiterating his argument that the

anonymous informant’s and confidential informants’ hearsay statements were not reliable

and credible. Where a warrant is sought based on hearsay information, the affidavit must

either: (1) contain reliable information establishing the credibility of the source and of

each of the declarants of the hearsay and establishing that there is a factual basis for the

information furnished; or (2) contain information that establishes that the totality of the

circumstances corroborates the hearsay. State v. Spillers, 847 N.E.2d 949, 953-54 (Ind.

2006) (citing Ind. Code § 35-33-5-2(b)(1) and (2)). The trustworthiness of hearsay for

the purpose of proving probable cause can be established in several ways, including

                                            11
where: (1) the informant has given correct information in the past, (2) independent police

investigation corroborates the informant’s statements, (3) some basis for the informant’s

knowledge is demonstrated, or (4) the informant predicts conduct or activity by the

suspect that is not ordinarily easily predicted. Id. (citation omitted). However, these

examples are not exclusive, and “[d]epending on the facts, other considerations may

come into play in establishing the reliability of the informant or the hearsay.” Id.

       With regard to anonymous sources, our supreme court has stated:

       Use of anonymous informants to establish probable cause often presents
       heightened reliability concerns. Because there is no possibility of criminal
       liability for filing a false police report, the informant has no incentive to be
       truthful. Anonymity effectively shields from scrutiny any possible ulterior
       motives; the situation is rife with the potential for pranks and mischief.
       Accordingly, some corroboration of the accusations is all the more essential
       when the informant is anonymous. At the same time, anonymous tips can
       provide important information enabling police to apprehend suspects who
       otherwise might escape detection. A balance must be struck between these
       considerations. As Gates put it: “While a conscientious assessment of the
       basis for crediting [anonymous] tips is required by the Fourth Amendment,
       a standard that leaves virtually no place for anonymous citizen informants
       is not.”

Jaggers v. State, 687 N.E.2d 180, 182-83 (Ind. 1997) (quoting Illinois v. Gates, 462 U.S.

213, 238 (1983)) (other citations omitted).

       Most important in this case, the anonymous and confidential informants

statements that Fuqua was dealing cocaine are corroborated by the evidence the

detectives discovered during the trash pull. As stated in the probable cause affidavit, the

detectives found

       two glass pipes, which are referred to as crack pipes or narcotics
       paraphernalia. Three separate empty boxes of Arm and Hammer baking
       soda. Baking soda is commonly used in cooking powdered cocaine into

                                              12
       crack cocaine. Finding three separate empty boxes of baking soda is
       consistent with someone preparing large quantities of crack cocaine.
              Also in the trash were several clear plastic sandwich baggies and
       also an empty box of sandwich baggies. Several of the sandwich baggies
       had [] a white residue in it that field-tested positive for cocaine.

Ex. Vol., State’s Ex. 1.

       Also, the detectives personally observed activity consistent with drug dealing

during their surveillance of Fuqua’s residence. They saw two men walking back and

forth on the street between Fuqua’s residence and nearest street corner, and, based on

their experience and training, believed that the two men were acting as lookouts. Also,

the detectives observed that on separate occasions, when two vehicles arrived at Fuqua’s

residence, a driver or passenger of each vehicle entered Fuqua’s home and left the

residence less than ten minutes later. The detectives believed this activity was consistent

with drug dealing. Another vehicle parked in front of Fuqua’s residence was registered

to an individual who had a record of drug arrests. The detectives also observed Fuqua’s

presence at the residence.

       The anonymous informant and McCarter stated that Fuqua and Holman (a.k.a

“Petey”) were partners in dealing cocaine. Their statements were corroborated at least in

part by the detective’s observation of Holman’s presence at Fuqua’s home.              The

detectives also saw Fuqua drive away in the vehicle that Holman arrived in. Finally,

Detective Engelman corroborated the informants’ statements that Holman was a cocaine




                                            13
dealer. 4 As recounted in the probable cause affidavit, the detective conducted a

controlled buy with Holman where a confidential informant purchased 4.3 grams of crack

cocaine from Holman on October 20, 2011.

        The evidence from the trash pull and the detectives’ personal observations

corroborate important information provided by the anonymous and confidential

informants. Therefore, the detectives took the necessary steps to establish the reliability

and credibility of the informants. We conclude that the totality of the circumstances

personally known to the detectives (as described in the affidavit) sufficiently

corroborated the informants’ hearsay statements. Under the facts and circumstances

before us, the search warrant was supported by probable cause. For this reason, the trial

court did not abuse its discretion when it admitted the evidence seized during the

execution of the search warrant for Fuqua’s residence.

                                              Conclusion

        We conclude that the investigating detectives had reasonable suspicion to search

Fuqua’s trash, and that the subsequent search warrant was supported by probable cause.

For this reason, the trial court acted within its discretion when it admitted evidence seized

during execution of the search warrant.

        Affirmed.

KIRSCH, J., and CRONE, J., concur.

4
  We note that the law enforcement officer’s affidavit in support of the search warrant application
contained a significant omission that should have been disclosed: namely, the fact that the confidential
informants cited in the affidavit had been arrested for cocaine dealing and faced criminal prosecution. A
magistrate should know of the potential bias resulting from such fact when making the decision whether
to issue a search warrant. Here, because of the remaining facts set forth in the affidavit were sufficient,
the omission was not material. In another case, it may be.
                                                    14